UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2466



WILBERT WESLEY LEWIS,

                                              Plaintiff - Appellant,

          versus


W. G. BOUCHER, personally and in his official
capacity as a Police Officer for the City of
Roanoke,

                                              Defendant - Appellee,

          and


CITY OF ROANOKE; ATLAS GASKINS, personally and
in his official capacity as Chief of Police
for the City of Roanoke,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-566-7)


Submitted:   July 22, 2003             Decided:     September 8, 2003


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Wilbert Wesley Lewis, Appellant Pro Se. Elizabeth Kay Dillon, CITY
ATTORNEY’S OFFICE, Roanoke, Virginia; Jim Harold Guynn, Jr., GUYNN
& MEMMER, P.C., Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

      Wilbert    Wesley   Lewis    appeals    the     district   court’s    order

denying relief in his 42 U.S.C. § 1983 (2000) action, pursuant to

the jury’s verdict.       Lewis has not provided a transcript, and he

fails to establish a basis to have a transcript prepared at

government expense.       28 U.S.C. § 753(f) (2000).          We have reviewed

the   existing   record    and    find   no   basis    for   appellate   relief.

Accordingly, we affirm the district court’s order.                See Lewis v.

Boucher, No. CA-00-566-7 (W.D. Va. Nov. 27, 2002).                 We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                         AFFIRMED



                                         2